General Information
The merits of this case have been carefully reexamined in light of applicant’s response received 4/22/2021. It is the Examiner’s position that the rejection of record under 35 U.S.C. 112(a) and (b) or 35 U.S.C. 112 (pre-AIA ), first and second paragraphs has not been overcome by applicants’ amendment and is hereby set forth and made FINAL.
Reproductions
The Examiner objects to amended reproductions 2.6 and 2.7. The size of the reproductions prevent the Examiner from clearly determining which lines are shown as broken lines. The Examiner recommends increasing the size of the reproductions and the line weights so these lines can be clearly understood as a part of the article not included in the claimed design.
Claim Refusal - 35 USC § 112
The claim is AGAIN AND FINALLY rejected under 35 U.S.C. 112(a) and (b) or 35 U.S.C. 112 (pre-AIA ), first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite and not enabled because: 
As noted above in the objection to the reproductions, the size and line weights of 2.6 and 2.7 preclude the Examiner from determining which lines have been reduced to broken lines. The Examiner recommends increasing the size of the reproductions and the line weights so these lines can be clearly understood as a part of the article not included in the claimed design.
Due to the size of the line weights used in the amended reproductions, it is unclear if the features have been consistently reduced to broken lines. A thorough review of the disclosure is recommended. 
Applicants are cautioned that other discrepancies may exist in the drawings; a thorough review of the amended drawings is recommended to ensure that the drawing disclosure is fully enabled without introducing new matter. All features must be corroborated throughout the views; and without the presence of multiple interpretations. NEW MATTER IS NOT PERMITTED.

    PNG
    media_image1.png
    678
    1124
    media_image1.png
    Greyscale


When preparing new drawings in compliance with the requirement therefore, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121. 
Replacement Reproductions
Any amended replacement reproduction sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended reproduction should not be labeled as “amended.”  If a reproduction figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the reproductions for Each reproduction sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  The corrected reproductions must not contain new matter (35 U.S.C. 132; 37 CFR 1.121). 
Conclusion
In summary, the claim stands rejected under 35 U.S.C. 112(a) and (b) or 35 U.S.C. 112 (pre-AIA ), first and second paragraphs. THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Mailing should be done sufficiently in advance to ensure the USPTO receipt prior to reply period expiration
Facsimile to the USPTO's Official Fax Number (571-273-8300) (Do Not Fax Formal Reproductions)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
For additional information regarding responding to office actions see: 
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Note that correspondence received will appear in Public PAIR, which may be viewed by the applicant at: https://portal.uspto.gov/pair/PublicPair
The references are cited as pertinent prior art.  Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Patent Number Search” button. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rhea Shields whose telephone number is (571)272-3848.  The examiner can normally be reached on M-F 8:00a-5:00p EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane (571) 272-7609 may be contacted.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/Rhea Shields/Primary Examiner, Art Unit 2915